J-A05012-16

NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37
COMMONWEALTH OF PENNSYLVANIA,                  IN THE SUPERIOR COURT OF
                                                     PENNSYLVANIA
                        Appellee

                   v.

LISA MOORE,

                        Appellant                   No. 3118 EDA 2014


        Appeal from the Judgment of Sentence of October 31, 2014
           In the Court of Common Pleas of Philadelphia County
           Criminal Division at No(s): CP-51-CR-0002456-2014


BEFORE: OLSON AND OTT, JJ. and STEVENS, P.J.E.*

MEMORANDUM BY OLSON, J.:                               FILED MAY 04, 2016

     Appellant, Lisa Moore, appeals from the judgment of sentence entered

on October 31, 2014. We affirm.

     The trial court made the following factual findings:

     This case arises out of a domestic dispute between [Appellant]
     and her husband (“Complainant”). On February 16, 2014, at
     approximately 11:30 p.m., Complainant was home alone when
     [Appellant] returned to the marital home in Philadelphia.
     Complainant was [70] years old and [Appellant] was [50 years
     old].   [Appellant] and Complainant met in 1993 and were
     married in 2007. [Appellant]’s daughter [had returned home
     with her mother and] was in the home and witnessed part of the
     incident between [Appellant] and Complainant.

     Complainant was in his home office when [Appellant] entered.
     [Appellant] asked Complainant for money and they argued.
     Complainant testified that [Appellant] got upset and irate and []
     said [Complainant] was abusing her. [Complainant also testified
     that s]he just lost it. When Complainant did not give her any
     money, [Appellant] pulled down the back of Complainant’s swivel
     chair causing him to fall to the floor. [Appellant] hit Complainant


* Former Justice specially assigned to the Superior Court
J-A05012-16


        and then kicked him three to five times about the left knee,
        thigh[,] and kidney area causing bruising and swelling.
        Complainant got up and held [Appellant] in an attempt to stave
        off her attack. In this position, [Appellant] bit Complainant on
        the right forearm, which left bruising and a scar.

        After Complainant told [Appellant] to calm down, [Appellant]
        threatened Complainant by saying: somebody’s going to die
        tonight, and that [Complainant] wasn’t going to sleep.

Trial Court Opinion, 6/11/15, at 2-3 (internal alteration, quotation marks,

and citations omitted).

        The procedural history of this case is as follows.   On March 31, 2014,

Appellant was charged via criminal information with aggravated assault, 1

criminal mischief,2 making terroristic threats,3 simple assault,4 and recklessly

endangering another person.5 On May 20, 2014, the trial court quashed the

aggravated assault charge.       On August 8, 2014, Appellant proceeded to a

bench trial.    The trial court granted Appellant’s motion for judgment of

acquittal on the recklessly endangering another person charge. That same

day, the trial court found Appellant guilty of simple assault and making

terroristic threats and not guilty of criminal mischief. On October 31, 2014,




1
    18 Pa.C.S.A. § 2702(a).
2
    18 Pa.C.S.A. § 3304(a)(5).
3
    18 Pa.C.S.A. § 2706(a)(1).
4
    18 Pa.C.S.A. § 2701(a).
5
    18 Pa.C.S.A. § 2705.


                                       -2-
J-A05012-16


the trial court sentenced Appellant to an aggregate term of two years’

probation. This timely appeal followed.6

      Appellant presents two issues for our review:

      1. Did [] the [trial] court err in curtailing defense counsel’s
         development of the claims, through cross-examination of
         [Complainant]. . . ?

      2. Was [] the evidence insufficient to support [A]ppellant’s
         conviction for [making] terroristic threats . . . insofar as the
         Commonwealth failed to show that [A]ppellant had a settled
         intent to terrorize [Complainant]?

Appellant’s Brief at 3.

      In her first issue, Appellant argues that the trial court erred by limiting

her cross-examination of Complainant.        “Cross-examination of a witness

other than a party in a civil case should be limited to the subject matter of

the direct examination and matters affecting credibility; however, the court

may, in the exercise of discretion, permit inquiry into additional matters as if

on direct examination.” Pa.R.Evid. 611(b).      Furthermore, “proof of bias is

almost always relevant” as it goes to a witness’ credibility. Commonwealth

v. Rouse, 782 A.2d 1041, 1045 (Pa. Super. 2001) (internal quotation marks

and citation omitted).    “The scope of cross-examination is a matter within

the discretion of the trial court and will not be reversed absent an abuse of


6
  On November 10, 2014, the trial court ordered Appellant to file a concise
statement of errors complained of on appeal (“concise statement”). See
Pa.R.A.P. 1925(b). On December 1, 2014, Appellant filed her concise
statement. On June 11, 2015, the trial court issued its Rule 1925(a)
opinion. Both issues raised on appeal were included in Appellant’s concise
statement.


                                      -3-
J-A05012-16


that discretion.” Commonwealth v. Ballard, 80 A.3d 380, 394 (Pa. 2013)

(internal quotation marks and citation omitted). Limitation of the scope of

cross-examination is proper where defense counsel “was able to elicit the

information that [s]he sought to reveal during cross-examination[.]”

Commonwealth v. Mobley, 622 A.2d 972, 975 (Pa. Super. 1993).

      Appellant first argues that the trial court erred by sustaining the

Commonwealth’s objection when defense counsel asked Complainant, “the

divorce paperwork was initiated the previous year in 2013; correct?” N.T.,

8/8/14, at 30.     Appellant argues that this inquiry into Appellant and

Complainant’s divorce went to Complainant’s bias in this matter. Appellant’s

counsel, however, was able to elicit the information that she sought in prior

cross-examination of Complainant.       Specifically, the seven prior questions

that defense counsel asked, and Complainant answered, related to the

divorce. For example, defense counsel asked “the money issue became very

important especially since you guys were in the process of divorce, is that

true?” Id. at 29. Defense counsel later asked “once the divorce was done

you no longer wanted to provide [financial support], is that fair to say?” Id.

at 30. It was only after seven questions relating to the couple’s divorce that

the Commonwealth objected.       The trial court, in sustaining the objection,

stated “I think you’ve established what you need to establish.”              Id.

Appellant even notes in her brief before this Court that she was able to elicit

testimony   regarding   the   pending   divorce   and   how   that   could   bias



                                     -4-
J-A05012-16


Complainant.      See Appellant’s Brief at 11, citing N.T., 8/8/14, at 30.

Accordingly, we ascertain no abuse of discretion in limiting Appellant’s cross-

examination on this line of questioning as her counsel was able to show

Complainant’s potential bias relating to the pending divorce.

      Appellant next argues that the trial court erred by sustaining the

Commonwealth’s objection when defense counsel asked Complainant if he

“refused to buy any food in the house at all for [Appellant]; correct?” N.T.,

8/8/14, at 39.      Appellant argues that this “would have illuminated the

contentious     nature     of      the   relationship   between    [Complainant    and

Appellant].”    Appellant’s Brief at 12.        Again, however, Appellant’s counsel

was   permitted     to    elicit    testimony    from   Complainant    regarding   the

contentious nature of the relationship.            See N.T., 8/8/14, at 39 (“[Y]ou

changed the locks [on the marital residence]?”); id. at 29 (question

regarding money being “an ongoing battle” between Complainant and

Appellant); id. at 30 (question regarding Complainant no longer wanting to

financially    provide    for   Appellant).       The   question   regarding   whether

Complainant refused to buy any food for Appellant was cumulative in nature

and the contentious nature of Complainant’s relationship with Appellant was

already explored.        Thus, we ascertain no abuse of discretion by the trial

court in limiting further questioning on the subject.

      Finally, Appellant argues that the trial court erred in sustaining the

Commonwealth’s objection when defense counsel stated: “Okay. You were



                                            -5-
J-A05012-16


also treated before I guess it was the end of 2013, and you were diagnosed

with having some diminished capacity[.]”        N.T., 8/8/14, at 37.      The

Commonwealth did not specify its objection, the trial court did not explain

why it sustained the objection, and Appellant did not ask what the basis for

sustaining the objection was.   Thus, as long as the trial court could have

sustained the objection on any ground, it did not abuse its discretion. As is

evident by defense counsel’s statement, it was not a question.       The trial

court could have properly sustained the objection on this ground. Thus, we

find no abuse of discretion in the trial court’s sustaining the objection.

Accordingly, we conclude that Appellant is not entitled to relief on her first

issue as the trial court did not abuse its discretion in sustaining the three

Commonwealth objections.

      In her second issue, Appellant argues that the evidence was

insufficient to find her guilty of making terroristic threats.      “Whether

sufficient evidence exists to support the verdict is a question of law; our

standard of review is de novo and our scope of review is plenary.”

Commonwealth v. Tejada, 107 A.3d 788, 792 (Pa. Super. 2015), appeal

denied, 119 A.3d 351 (Pa. 2015) (citation omitted).     “When reviewing the

sufficiency of the evidence, this Court is tasked with determining whether

the evidence at trial, and all reasonable inferences derived therefrom, are

sufficient to establish all elements of the offense beyond a reasonable doubt

when viewed in the light most favorable to the Commonwealth[.]”



                                    -6-
J-A05012-16


Commonwealth v. Haney, 131 A.3d 24, 33 (Pa. 2015) (citation omitted).

“The evidence need not preclude every possibility of innocence and the fact-

finder is free to believe all, part, or none of the evidence presented.”

Commonwealth v. Coleman, 130 A.3d 38, 41 (Pa. Super. 2015) (internal

quotation marks and citation omitted).

     “The elements necessary to establish a violation of the terroristic

threats statute are: (1) a threat to commit a crime of violence; and (2) that

the threat was communicated with the intent to terrorize or with reckless

disregard of the risk of causing such terror.” Commonwealth v. Vergilio,

103 A.3d 831, 833 (Pa. Super. 2014), appeal denied, 114 A.3d 416 (Pa.

2015) (internal alterations and citation omitted). Appellant only challenges

the sufficiency of the evidence related to the second element, i.e., she

argues that the Commonwealth failed to prove that she had the requisite

mens rea.

     “The purpose of [section 2706] is to impose criminal liability on

persons who make threats which seriously impair personal security or public

convenience. It is not intended by this section to penalize mere spur-of-the-

moment threats which result from anger.” 18 Pa.C.S.A. § 2706 cmt. As this

Court has stated, “the real issue [i]s whether the Commonwealth presented

sufficient evidence to establish the required mens rea, not whether

[Appellant] made the statements in the context of a heated discussion.

Being angry does not render a person incapable of forming the intent to



                                    -7-
J-A05012-16


terrorize.”   Commonwealth v. Walker, 836 A.2d 999, 1001 (Pa. Super.

2003), appeal denied, 853 A.2d 361 (Pa. 2004) (internal quotation marks

and citation omitted).    We must consider the totality of circumstances to

determine if Appellant had the necessary mens rea. See Commonwealth

v. Reynolds, 835 A.2d 720, 730 (Pa. Super. 2003) (internal alteration,

quotation marks, and citation omitted).

      Appellant analogizes the case at bar to Commonwealth v. Anneski,

525 A.2d 373 (Pa. Super. 1987), appeal denied, 532 A.2d 19 (Pa. 1987).

Anneski, however, supports the Commonwealth’s position that there was

sufficient evidence to find Appellant guilty of making terroristic threats.

“[D]uring an argument with a neighbor, Anneski had told her neighbor if the

neighbor ‘tried to run over her kids anymore at the bus stop’ she, Anneski,

would bring a gun and use it.” Anneski, 525 A.2d at 374. On appeal, this

Court held that the evidence was sufficient to find Appellant guilty of making

terroristic threats.   Id. at 375.      Nonetheless, this Court found that the

verdict was against the weight of the evidence.       Id. at 375-377.   In this

case, Appellant only argues that the evidence was insufficient to find him

guilty of making terroristic threats, not that the verdict was against the

weight of the evidence.     Thus, even assuming arguendo that this case is

similar to Anneski, the evidence was legally sufficient to find Appellant

guilty of making terroristic threats.




                                        -8-
J-A05012-16


        Appellant also relies upon Commonwealth v. Kidd, 442 A.2d 826

(Pa. Super. 1982), in support of her argument that the evidence was

insufficient to find her guilty of making terroristic threats.   In Kidd, the

defendant was arrested for public drunkenness.     Id. at 827.    While being

treated in the emergency room, the defendant told police officers that he

was going to murder them with machine guns.         Id.   The defendant was

convicted of making terroristic threats for this comment; however, this Court

reversed and found that the evidence was insufficient to find him guilty of

making terroristic threats. This Court found that the defendant’s threats in

Kidd were a result of his anger and were not done to terrorize the police

officers. In making this determination, this Court relied upon the fact that

the defendant’s hands were handcuffed behind his back and that he was

obviously inebriated. Although this Court noted that these factors alone did

not immunize the defendant from the making terroristic threats charge, this

Court concluded that the totality of the circumstances proved that the

defendant acted with transitory anger and not a settled purpose to terrorize.

Id.

      This case is distinguishable from Kidd. First, there was no evidence

that Appellant was inebriated.     Second, Appellant had the capability of

murdering Complainant when she made the threat. She was in the process

of assaulting Complainant, there were multiple firearms in the residence,

and there were no police officers nearby.     Finally, and most importantly,



                                    -9-
J-A05012-16


Appellant’s threat was not made solely as a result of transitory anger. As

alleged as part of Appellant’s first issue, the relationship between Appellant

and Complainant was contentious, and had been so for some time.             In

addition, the evidence at trial showed that Appellant was indeed angry when

she threatened Complainant.       Viewed in the light most favorable to the

Commonwealth, Appellant made the threat in an attempt to terrorize

Complainant and to convince him to relent in her ongoing struggle to secure

the money that she was seeking.          As noted above, merely because a

defendant is angry does not mean that she cannot make a terroristic threat.

Walker, 836 A.2d at 1001.       Here, the Commonwealth came forward with

evidence of a settled purpose to terrorize Complainant, thus, Appellant is

entitled to no relief on her sufficiency challenge.

      Finally, Appellant relies upon Commonwealth v. Sullivan, 409 A.2d
888 (Pa. Super. 1979), in support of her sufficiency challenge. In Sullivan,

the defendant called the state police and threatened to kill the local sheriff.

Id. at 888-889. The next day, the defendant encountered the local sheriff

on the street, and during a shouting match, Appellant threatened to kill the

sheriff. Id. at 889. The defendant was convicted of two counts of making

terroristic threats – one count for each incident.     On appeal, this Court

reversed and found that the evidence was insufficient to find Appellant guilty

on either count. As to the first count, this Court held that the defendant did

not intend to terrorize the local sheriff as he was incapable of carrying out



                                     - 10 -
J-A05012-16


the threat. See id. As to the second count, this Court held that the threat

was made as part of a chance argument on the public street and that the

defendant did not have the settled purpose of terrorizing the local sheriff.

See id. at 889-890.

      The case at bar is distinguishable from Sullivan. As to the first count

in Sullivan, that threat was not made to the local sheriff. Instead, it was

made to a state police trooper who answered the phone at the local

barracks.    The Commonwealth’s own evidence at trial supported the

conclusion that the defendant made the threat during a time of transitory

anger. As to the second count in Sullivan, the threat was made during a

mutual, heated argument between the defendant and the local sheriff.

When two parties mutually enter a confrontation, and that confrontation was

not planned by the defendant, a threat made during the confrontation is

often held by this Court to be a spur-of-the-moment threat uttered during a

period of transitory anger and therefore insufficient to sustain a making

terroristic threats conviction.

      We do not find this to be the case here. Instead, Appellant burst in

and demanded money from Complainant. The confrontation was planned by

Appellant. Again, viewed in the light most favorable to the Commonwealth,

the evidence supports a finding that Appellant made the threat to force

Complainant to give her money. Purposeful terrorization of this nature is the




                                   - 11 -
J-A05012-16


type of communication that section 2706(a)(1) was meant to cover. Thus,

this case is distinguishable from Sullivan.

      We find instructive this Court’s decision in Commonwealth v. Green,

429 A.2d 1180 (Pa. Super. 1981). In Green, the record was

      replete with testimony of the defendant’s threats to kill the
      victim and to blow his brains out with a gun. The record further
      indicates the terror of the victim and describes the defendant’s
      demeanor as worse than a mad animal and like a wild animal.
      This evidence establishes that the defendant did indeed manifest
      the intent to terrorize the victim.

Id. at 1183 (internal quotation marks omitted). Similar circumstances are

present in the case at bar.   Appellant admits to making the threat to kill

Complainant.    The record reflects that Complainant was terrorized by

Appellant’s threat as he called police after she made the threat – because he

feared for his safety.      Furthermore, Appellant was very angry wile

threatening Complainant, just as the defendant in Green. Since Green, this

Court has held that similar circumstances were sufficient to sustain a

conviction for making terroristic threats.    E.g., In re B.R., 732 A.2d 633,

637 (Pa. Super. 1999); Commonwealth v. Kelley, 664 A.2d 123, 128 (Pa.

Super. 1995), appeal denied, 674 A.2d 1068 (Pa. 1996).

      Viewing the circumstances surrounding Appellant’s threat in the light

most favorable to the Commonwealth, the evidence was sufficient to prove

that Appellant intended to terrorize Complainant with her threat to kill him.

The threat, although made while angry, was not made as a result of that

anger nor was it during a period of transitory anger.      Instead, Appellant


                                    - 12 -
J-A05012-16


evinced a settled purpose to terrorize throughout the night, promising him

that he “wasn’t going to sleep.” Accordingly, there was sufficient evidence

to sustain Appellant’s convictions. As the trial court also did not abuse its

discretion by limiting Appellant’s cross-examination of Complainant, we

affirm the judgment of sentence.

        Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/4/2016




                                    - 13 -